     Case 1:20-cv-00437-SHR-EB Document 11 Filed 05/18/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE PARKS,                    :
    Petitioner                     :
                                   :            No. 1:20-cv-437
     v.                            :
                                   :            (Judge Rambo)
WARDEN HERMAN QUAY,                :
   Respondent                      :

                               ORDER

     AND NOW, on this 18th day of May 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. The Clerk of Court is directed to substitute Warden Herman Quay as the
        sole Respondent on the docket in the above-captioned case;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
